ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed because the prior art made of record does not teach an apparatus for monitoring a current carrying device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-17, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a communication device (15) transmitting produced acceleration measurement values, and 
a power supply unit for the at least one acceleration sensor (11) and the communication device (15), 
the power supply unit including an induction plate (16) of a metallic material and a conductor loop extending around the induction plate (16) to produce a power supply for the at least one acceleration sensor (11) and the communication device (15) exclusively through induction from an electromagnetic alternating field of the current-carrying device without any additional 

4.         With respect to claim 18, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:
An apparatus for monitoring a current-carrying device, the apparatus comprising: 
a communication device (15) transmitting produced acceleration measurement values; and 
a power supply unit for the at least one acceleration sensor (11) and the communication device (15), 
the enclosed power supply unit including an induction plate (16) of a metallic material and a conductor loop extending around the induction plate (16) to produce a power supply for the at least one acceleration sensor (11) and the communication device (15) exclusively through induction from an electromagnetic alternating field of the current-carrying device without any additional energy source, wherein the induction plate (16) and conductor loop are enclosed in the closed housing (10) as being at least a subregion of the housing wall (100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851